DETAILED ACTION
Status of Claims
This Office action is in response to the After Final Consideration Program request filed on 08/11/2022. Claims 1-2, 12, and 15-16 have been canceled. Claims 3-11, 13-14, and 17 are allowed.
Response to Amendment/Arguments
Applicant’s arguments filed 08/11/2022 have been fully considered.
The examiner agrees that the amendments to the claims have overcome the claim rejections under 35 U.S.C. 102 and 103. Accordingly, claims 3-11, 13-14, and 17 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Karen Henckel on 08/22/2022.
The application has been amended as follows:
In claim 13, the twelfth paragraph has been changed to “wherein the first and the second flight trajectories are exchanged both at the same time only [[if]] when the common node connecting the current and the new current pair of trajectory segments have a same node time for the first and the second flight trajectories.”
Claim 17 is amended to be “A computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of a computing device, cause the computing device to perform the method according to claim 13.”
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Ren (US 2018/0240348 A1) in view of Cope et al. (US 2017/0248421 A1), hereinafter Cope.
Regarding claim 13:
	Ren discloses the following limitations:
“A method comprising: planning flight trajectories for first and second aircraft aiming to subsequently approach a predefined reference point.” (See at least Ren ¶¶ 5, 23, and FIG. 1.)
“wherein each aircraft travels along a flight route according to an individual flight trajectory, such that the first aircraft travels along a first flight route according to a first flight trajectory and the second aircraft travels along a second flight route according to a second flight trajectory.” (See at least Ren ¶ 5 and FIG. 1.)
“the planning comprising: setting or adjusting at least the second flight trajectory such that at least one predetermined minimum separation between the first and second aircraft approaching the predefined reference point according to their respective flight trajectories is ensured.” (See at least Ren ¶¶ 5, 22, 81, and FIG. 7.)
“setting and adjusting an adjustable trajectory parameter of the first flight trajectory or the second flight trajectory such that the predetermined minimum separation is ensured throughout the whole flight trajectories.” (See at least Ren ¶¶ 5, 22, 60, and 81.)
“determining an initial minimal value for the adjustable trajectory parameter.” (See at least Ren ¶¶ 81-82.)
“determining a current pair of trajectory segments comprising a first segment of the first flight trajectory and a first segment of the second flight trajectory.” (See at least Ren ¶¶ 27, 80, and FIGS. 1 and 7.)
“wherein a following node of the first segment of the first flight trajectory defines the destination at a runway and the first segment of the second flight trajectory contains the point separated by the predetermined minimum separation from the runway.” (See at least Ren ¶¶ 27, 80-86, and FIGS. 1 and 6-7.)
“applying at least one determination function to the current pair of trajectory segments for determining or changing the minimal value of the adjustable trajectory parameter of the second flight trajectory.” (See at least Ren ¶¶ 81-82.)
“determining a new current pair of trajectory segments based on the determined minimal value of the adjustable trajectory parameter.” (See at least Ren ¶¶ 81-86 and FIG. 7.)
“wherein the adjustable trajectory parameter is an arrival time difference.” (See at least Ren ¶ 81.)
“wherein determining the new current pair of trajectory segments comprises exchanging for each of the first flight trajectory and the second flight trajectory the current trajectory segment by a new current trajectory segment.” (See at least Ren ¶ 6.)
“wherein the current trajectory segment and the new current pair of trajectory segments are connected by a common node.” (See at least Ren ¶ 81.)
“wherein the new current pair of trajectory segments overlap in a time domain.” (See at least Ren FIG. 6.)
“wherein applying the determination function to the current pair of trajectory segments is restricted to an overlapping area, wherein the overlapping area is defined by a time interval that covers both trajectory segments of the current pair of trajectories.” (See at least Ren ¶¶ 81-82 and FIG. 7.)
“and wherein determining the initial minimal value includes setting the adjustable trajectory parameter of the second flight trajectory as a starting point such that the predetermined minimum separation between the first and second flight trajectories occurs at the point in time when the aircraft according to the first trajectory lands.” (See at least Ren FIG. 6.)
“and wherein the initial minimum value of the adjustable trajectory parameter is calculated as a flight duration of the second aircraft for a final part of its flight trajectory of a length equal to the predetermined minimum separation before reaching the predefined reference point of a runway.” (See at least Ren ¶¶ 81-82 and FIG. 7.)
Ren does not specifically disclose “repeating the applying the at least one determination function and the determining the new current pair of trajectory segments until a minimal value for the adjustable trajectory parameter of the second flight trajectory is found such that the predetermined minimum separation is ensured for the complete second flight trajectory with respect to the first flight trajectory.” However, Cope does teach this limitation. (See at least Cope ¶¶ 111-116.)
None of the references in the prior art of record taken together or in combination discloses “wherein the first and the second flight trajectories are exchanged both at the same time only when the common node connecting the current and the new current pair of trajectory segments have a same node time for the first and the second flight trajectories” as recited in claim 13.
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662